Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 7, 2020

                                    No. 04-18-00819-CV

                                 Margarita MALDONADO,
                                         Appellant

                                             v.

                                   Trenton FRANKLIN,
                                         Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-24167
                        Honorable Rosie Alvarado, Judge Presiding


                                      ORDER
Sitting:      Rebeca C. Martinez, Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is hereby
DENIED.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court